Citation Nr: 0731202	
Decision Date: 10/03/07    Archive Date: 10/16/07

DOCKET NO.  03-10 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an effective date prior to August 29, 2001, 
for the grant of service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1969 to March 
1971, with 11 months and eight days of prior active service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision of 
the Oakland, California regional office (RO) of the 
Department of Veterans Affairs (VA) which granted service 
connection for tinnitus with a 10 percent disability rating, 
effective October 31, 2001. 

In a January 2003 rating decision, the RO granted an 
effective date of August 29, 2001, for the grant of service 
connection for tinnitus.  However, this grant was not a 
complete grant of benefits sought on appeal because the 
veteran's initial claim for service connection for tinnitus 
was filed in October 1971, rather than August 2001.  See AB 
v. Brown, 6 Vet. App. 35 (1993). 

The veteran's claims file was subsequently transferred to the 
RO located in Newark, New Jersey.

The veteran appeared before the undersigned Veterans Law 
Judge at a hearing at the RO in December 2003.  The hearing 
transcript is associated with the claims file.

In a July 2004 decision, the Board remanded this issue for 
further development.


FINDINGS OF FACT

1.  In a February 1972 rating determination, the RO denied 
service connection for tinnitus.  The veteran was notified of 
this decision and did not perfect his appeal.  Thus, the 
decision became final.

2.  On August 29, 2001, the veteran submitted a claim for 
service connection for tinnitus. 


CONCLUSION OF LAW

The criteria for an effective date prior to August 29, 2001 
for service connection and the assignment of a 10 percent 
evaluation for tinnitus have not been met.  38 U.S.C.A. § 
5110 (West 2002); 38 C.F.R. § 3.400 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to notify & assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2007).  VCAA notice should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).
        
The courts have held that once a claim for service connection 
is granted, the claim is substantiated, and further VCAA 
notice as to downstream issues, such as the initial rating, 
is not required.  Hartman v. Nicholson, 2006-7303 (Fed. Cir. 
Apr. 5, 2007); Dunlap v. Nicholson, No. 03-0320 (U.S. Vet. 
App. Mar. 22, 2007).

Nonetheless, in a letter dated in July 2004, the RO informed 
the veteran of the requirements of an earlier effective date 
claim, what medical or other evidence he was responsible for 
obtaining, and what evidence VA would undertake to obtain.  
The letter told the veteran that he should send VA any 
evidence in his possession that pertained to his claim.  This 
notice served to inform him of the need to submit relevant 
evidence in his possession.

In the present appeal, service connection has been granted 
and the first three elements of Dingess notice are satisfied.  
While the RO did not provide the veteran with a letter 
outlining the laws regarding degrees of disability or 
effective dates for any grant of service connection, the 
statutory scheme contemplates that once a decision awarding a 
disability rating and an effective date has been made, 
section 5103(a) notice has served its purpose.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  As the veteran was 
assigned an evaluation and effective date, the Secretary had 
no obligation to provide further notice under the statute. 
Id.  

In light of the foregoing, as the veteran was provided 
adequate notice and assistance for the original claim and has 
been issued a statement of the case, no further assistance to 
veteran in developing the facts pertinent to his claim is 
required to comply with the duty to assist.  38 U.S.C.A. §§ 
5103 and 5103A; 38 C.F.R. § 3.159.

Analysis

Under the applicable criteria, the effective date of an award 
of disability compensation based on an original claim for 
direct service connection or a claim reopened after final 
disallowance shall be the date following separation from 
active service or the date entitlement arose if the claim is 
received within one year after separation from service; 
otherwise, it shall be the date of receipt of the claim, or 
the date entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110 (West 2002); 38 C.F.R. § 3.400 (2007).

The effective date of an award of disability compensation 
based on new and material evidence received after a final 
disallowance shall be the date of receipt of the new claim or 
the date entitlement arose, whichever is later.  38 C.F.R. § 
3.400 (2007).  The effective date of award of disability 
compensation based on a reopened claim under the provisions 
of 38 C.F.R. §§ 3.109, 3.156, 3.157, and 3.160(e) shall be 
the date of receipt of the claim or the date entitlement 
arose whichever is later. 38 C.F.R. § 3.400(r) (2007).

The law grants a period of one year from the date of the 
notice of the result of the initial determination for 
initiating an appeal by filing a notice of disagreement; 
otherwise, that determination becomes final and is not 
subject to the revision on the same factual basis in the 
absence of CUE.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 
3.105(a) (2007). 

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by the 
Department of Veterans Affairs, from a claimant, or others, 
may be considered an informal claim.  Such informal claim 
must identify the benefit sought.  38 C.F.R. § 3.155 (2007).

The record shows that the veteran filed a claim for service 
connection for tinnitus in October 1971.  The RO denied the 
claim in a February 1972 rating decision.  The veteran was 
notified of this decision that same month and did not appeal. 
Thus, the decision became final.  38 U.S.C.A. § 7105.

No further correspondence was received from the veteran on 
the issue of service connection for tinnitus until August 29, 
2001, when the veteran again requested service connection for 
tinnitus.

In September 2002, the RO granted service connection for 
tinnitus, effective October 31, 2001, based on the results of 
a August 2002 VA audiology examination.

In his October 2002 notice of disagreement, the veteran noted 
that he had submitted is claim to VA on August 29, 2001.  In 
a January 2003 rating decision, the RO granted an effective 
date of August 29, 2001, for the grant of service connection 
for tinnitus.  As noted above, this grant was not a complete 
grant of benefits sought on appeal because the veteran's 
initial claim for service connection for tinnitus was filed 
in October 1971, rather than August 2001.  See AB v. Brown, 
supra. 

The relevant facts are not in dispute.  The veteran did not 
submit a notice of disagreement within one year of the notice 
of the February 1972 denial of service connection for 
tinnitus.  It is also not disputed that the request to reopen 
his claim of service connection for tinnitus was received on 
August 29, 2001.

The law is clear that VA cannot grant an effective date 
earlier than the claim to reopen.  Accordingly, the law 
dictates that the effective date for the grant of service 
connection and the 10 percent evaluations is August 29, 2001.  
The appeal for an earlier effective date is denied. 


ORDER


Entitlement to an effective date prior to August 29, 2001, 
for the grant of service connection for tinnitus is denied. 



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


